Case 2:18-cr-20010-PKH Document 179                Filed 01/30/19 Page 1 of 4 PageID #: 694



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                               FORT SMITH DIVISION

UNITED STATES OF AMERICA                                                   PLAINTIFF


               VS.                     CASE NO. 2:18-CR-20010-005

CHRISTOPHER MITCHELL HARBOUR                                               DEFENDANT

                      DEFENDANT’S SENTENCING MEMORANDUM


       Comes now, Russell A. Wood for Defendant, Christopher Harbour, and states:

       That pursuant to the Court’s request, Attorney for Defendant anticipates the length of

time for the hearing to be 45 minutes and testimony will be presented by Defendant, with

statements of counsel and Defendant.

                           PRE-SENTENCE INVESTIGATION REPORT

   1. That the Pre-Sentence Screening Report filed by the probation officer in this case was

received by this attorney and reviewed by the Defendant. The Government and Defendant

subsequently agreed that Defendant was responsible for 300g – 350g which is a base offense

level of 28, with a criminal history Category of I. The guideline imprisonment range is 46 to 57

months.

                                DEFENDANT’S TESTIMONY

   2. Defendant will testify about his undiagnosed thyroid condition and how it impacted his

life for years, including self-medication with drugs.



                                 DISCUSSION OF THE LAW

   3. Pursuant to the decision in United States v. Booker, 543 U.S. 220 (2005) and 18 U.S.C.
Case 2:18-cr-20010-PKH Document 179                 Filed 01/30/19 Page 2 of 4 PageID #: 695



3553 (a), Defendant moves the Court to impose a sentence that is “sufficient but no greater than

necessary to comply with” the goals of sentencing set forth in 18 U.S.C. 3553(a)(2). See

Also, United States v. Spigner, 416 F. 3d 708, 711 (8th Cir.205)(“[t]he court shall impose a

sentence sufficient, but not greater than necessary, to account for the nature and seriousness of

the offense, provide just punishment, deter criminal conduct, protect the public, and avoid

sentencing disparities.”) Mr. Harbour asserts that both his and the community’s needs can

be met with a sentence of 30-36 months.

   As the Court is well aware, district courts are now free from mandatory nature of the Federal

Sentencing Guidelines. See, United States v. Booker, 543 U.S. 220 (2005), and Spears v. United

States, 129 S. Ct. 840 (2009). The Supreme Court’s latest decisions emphasize that district

courts have wide discretion to fashion an appropriate sentence and that courts of appeal will not

disturb these sentences absent an abuse of discretion Gall v. United States, 522 U.S.C. 38

(2007)(finding a variance to probation of a drug offender reasonable); Kimbrough v. United

States, 522 U.S. 85 (2007)(holding that the Sentencing Guidelines are merely advisory in every

respect; judges are free to disagree with them and sentence individuals reasonably).

   4. In determining if a DOWNWARE VARIANCE is to be granted in this particular case

and in determining the minimally sufficient sentence, 3553(a) directs sentencing courts to

consider the following factors:

       (A) The nature and circumstances of the offense and the history and characteristics of the

defendant;

       (B) The need for the sentence imposed:

             1. To reflect the seriousness of the offense; to promote respect for the law; and to
                Provide just punishment for the offense;
             2. To afford adequate deterrence to criminal conduct;
             3. To protect the public from further crimes of the defendant; and
Case 2:18-cr-20010-PKH Document 179                 Filed 01/30/19 Page 3 of 4 PageID #: 696



           4. To provide the defendant with the needed educational or vocational training.

       (C) The kinds of sentences available.

       (D) The guidelines promulgated by the Sentencing Commission;

       (E) Any pertinent policy statement issued by the Sentencing Commission;

       (F) The need to avoid unwarranted sentencing disparities among similarly situated

defendants; and

       (G) The need to provide restitution to the victims. Id.

       A sentencing judge must consider all of the factors to determine whether they support the

sentence requested by a party. Gail v. United States, 552 U.S. 38, 128 S. Ct. 586 (2007). The

Guidelines are only a starting point and benchmark, not the only consideration. Id. There must

not be a presumption that the Guidelines range is reasonable on its face. Id.

                        REQUEST FOR A DOWNWARD VARIANCE

   5. The Sentencing Guidelines in this case call for a sentence of 46-57 months, however the

circumstances set forth above warrant a sentence of 30-36 months. A sentence of this

magnitude would not only serve Mr. Harbour’s best interest but also, (1) serve as deterrent for

other similarly situated criminals, (2) protect the public, and (3) reflect the seriousness of said

offense.

                                          CONCLUSION

   6. The Defendant respectfully requests, for the aforementioned reasons, that the Court grant

His variance request and sentence her to a term of 30-36 months.
Case 2:18-cr-20010-PKH Document 179                 Filed 01/30/19 Page 4 of 4 PageID #: 697



                                               Respectfully submitted,

                                               CHRISTOPHER HARBOUR

                                               By_/s/__Russell A. Wood______________
                                                      Russell A. Wood (#2001137)
                                                      Wood Law Firm, P.A.
                                                      501 East 4th Street, Ste. #4
                                                      Russellville, AR 72801
                                                      Phone: (479) 967-9663
                                                      Fax: (479) 967-9664
                                                      woodlaw@suddenlinkmail.com
                                                      Counsel for Defendant



                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 30th day of January, 2019, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system, which shall send
notification of such filing to the following:


       Candace Taylor
       candace.taylor@usdoj.gov


       I hereby certify that on this day of        , 2019, I presented the foregoing to the
Clerk of the Court for filing using the CM/ECF system, and I mailed the documents by
United States Postal Service to the following non CM/ECF participants:
       None


                                                       __/s/ Russell A. Wood __________
                                                       Russell A. Wood (#2001137)
                                                       Wood Law Firm, P.A.
                                                       501 East 4th Street, Ste. #4
                                                       Russellville, AR 72801
                                                       Phone: (479) 967-9663
                                                       Fax: (479) 967-9664
                                                       woodlaw@suddenlinkmail.com
